Title: From John Adams to Thomas Jefferson, 1 March 1787
From: Adams, John
To: Jefferson, Thomas


          
            Dear sir
            London March 1. 1787
          
          I am much obliged to you for your favours of Feb. 20. and 23 by Mr Carnes, and the curious Pamphlets.
          Opening a direct Communication between Paris and America will facilitate the Trade of the two Countries, very much, and the new Treaty between France and England, will promote it still more. John Bull dont see it. and if he dont See a Thing at first, you know it is a rule with him ever afterwards to swear that it dont exist, even when he does both see it and feel it.
          I have this moment written to Messrs Willinks and Vanstaphorsts to remit to you or Mr Grand in your Absence, what remains to be recd to make up the Thousand Guineas for the Swords and Medals. You having before drawn for 6500 Livres tournois, as part of them.
          My Resolution of Quitting Europe, has been taken upon mature deliberation: but really upon motives of Necessity, as much at least as Choice.— Congress cannot consistent with their own honour and

Dignity, renew my Commission to this Court—and I assure you, I should hold it so inconsistent with my own honour and Dignity little as that may be, that if it were possible for Congress to forget theirs I would not forget mine, but send their Commission back to them, unless a Minister were sent from his Britannic Majesty to Congress.
          As to a Residence in Holland, that Climate is so destructive to my health, that I could never bear it: and I am Sure it would be fatal to her, on whom depends all the Satisfaction that I have in Life.— No Consideration would tempt me to think of removing to that Country with my Family.—
          For a Man who has been thirty Years rolling like a stone never three years in the same Place, it is no very pleasant Speculation, to cross the seas with a Family, in a State of Uncertainty what is to be his fate; what reception he shall meet at home; whether he shall set down in private Life to his Plough; or push into turbulent scænes of Sedition and Tumult; whether be sent to Congress, or a Convention or God knows what.— If it lay in my Power, I would take a Vow, to retire to my little Turnip Yard, and never again quit it.— I feel very often a violent disposition to take some Resolution & swear to it. But upon the whole, it is best to preserve my Liberty to do as I please according to Circumstances.
          The Approbation You express in general of my poor Volume, is a vast consolation to me. it is an hazardous Enterprize, and will be an unpopular Work in America for a long time.— When I am dead, it may be regretted that Such Advice was not taken in the season of it.— But as I have made it early in life and all along, a Rule to conceal nothing from the People which appeared to me material for their Happiness and Prosperity, however unpopular it might be at the time, or with particular Parties, I am determined not now to begin to flatter popular Prejudices and Party Passions however they may be countenanced, by great Authorities.
          The Opinion you Object to “p. 362. that Congress is not a legislative but a diplomatic assembly” I should wish to have considered as a Problem, rather for Consideration, than as an Opinion: and as a Problem too, relative to the Confederation as it now Stands, rather than to any other Plan that may be in Contemplation of the States.— It is a most difficult Topick, and no Man at a distance can judge of it, So well as those in America. if the Book Should be translated into french, I wish you would insert this, in a Note. You have laid me under great Obligation, by taking the trouble to Secure a Good

Translator.— if the Thing is worth translating at all, it will not surely bare to loose any Thing by the Translation.— But will not the Government proscribe it?— if I should get well home, and Spend a few Years in Retirement, I Shall pursue this Subject, some what further: but I hope never to be left, again, to publish So hasty a Production as this.— a Work upon the Subject you mention, Nobility in general, which I once hinted to you a Wish to see handled at large would be too extensive and Splendid for my means and Forces. it would require many Books which I have not, and a more critical Knowledge both of ancient and modern Languages than at my Age a Man can aspire to.— There are but two Circumstances, which will be regretted by me, when I leave Europe. one is the opportunity of Searching any questions of this kind, in any books that may be wanted. and the other will be the Interruption of that intimate Correspondence with you, which is one of the most agreable Events in my Life. There are four or five Persons here, with whom I hold a friendly Intercourse and shall leave with Some degree of Pain but I am not at home in this Country.
          With every affectionate and friendly sentiment / I am and shall be in this World and the futu[re] / yours
          
            John Adams
          
        